           1    WO
           2.
           3                                                 7
           4
           5
           6                           IN THE UNITED STATES DISTRICT COURT .
           7                               FOR THE DISTRICT OF ARIZONA
           8
           9    United States of America,                           NO. 18-02014MJ-001
          lO                  Plaintiff,                           ORDER OF DETENTION PENDING
                                                                   TRIAL
          11    v.
          12    Jose Humberto Hernandez-Delcid,
          13                  Defendant.
          14
          15           In accordance with the Bail Reform Act, 18 U.S.C. §.3142(f), a detention hearing

          16    has been submitted. I conclude that the following facts are established:

          17    (Check one or both, as applicable.)

          18    D      by clear and convincing evidence the defendant is a danger to the community) and

r1        19    r;Juire the detention of the defendant pending trial in this case.   -                   ',

          20    lf      by a preponderance of the evidence the defendant is a serious -flight risk and

     ,/   21    require the detention of the defendant pending trial in this case.

          22;                                PART I--FINDINGS OF FACT
                               .   \
          23    D      (1)     18 U.S.C. § 3142(e)(2)(A): The defendant has been convicted of a (federal

          24    offense)(state or local offense that would have been a federal offense if a circumstance

          25    giving rise to federal jurisdiction had existed) that is

          26           D·     a crime of violence as defined in 18U.s.9.§~156(a)(4).

          27           0      an offense for which the maximum sentence is life imprisonment or death.

          28           D      an offense for which a maximum term of imprisonment of ten years or
     1                 morp is presctibed i n - - - - - - - - - - - - - - ' - - - - - - - -
     2                110          a felony that was committed after the defendant had been convicted of two
     3                    or more prior federal offenses described in 18 U.S.C; § 314\2(f)(l )(A)-(C), or
     4                    comparable state or local offenses.
     5                    0        any felony that involves a minor victim or that involves the possession or
     6                    use of a firearm or destructive
                                                   .
                                                          device (as those
                                                                      .  .
                                                                           tertrts are defined in section 921 ),
                                                                                                             ~




     7                    or any other aangerous weapon, or involves a failure to registerutider 18 U.S.C. §
     8                    2250.
     9         D          (2)      18 U.S.C. § 3142(e)(2)(B):       The offense described in finding 1 was
    10         committed while the defendant was on release pending trial for a federal, state or local
    11         offense.
    12         D      J   (3) · 18 U.S.C. § 3142(e)(2)(C):         A period of not more than five years has
\   13         elapsed since the (date of conviction)(release of the defendant from imprisonment) for the
    14         offense described in finding 1.
    15         D          (4)      Findings 'Nos. (1), (2) and (3) establish a rebuttable presumption that no
                                                                                                                      '
    16         condition or combination of conditions will reasonably assure the safety of (an)other
    17         person(s) and the community. I further find that the defendant has not rebutted this
    18         presumption.
    '19                                            ,   Alternative Findings
    20         D          (1)      18 U.S.C. § 3142(e)(3):      There 1s probable cause to believe that the
    21         defendant has committed an offense
    22                    D     · for   which a maximum term of imprisonment of ten years or more 1s
    23                 prescribed in _ _ _ _ _ _ _ _ _ _ _...,.__ _ _ _ _ _ _ _ _ _ __

    24                    0        under 18 U.S.C. § 924(c), 956(a), or 2332(b).
    25                    D       ·under '18 U.S.C. § 1581-1594, for which a maximum tyrm of imprisonment
    26                    of 20 years or more is prescribed.
    27    '-

                       1 Insert as applicable: (a) Controlled Substances Act (21 U.S.0. § 801 et seq.); (b) Controlled
    28         Substances Import and Export Act (21 U.S.C. § 951 et seq.); or (c) Section 1 of Act of Sept. 15, 1980 (21
               U.S.C. § 955a).


                                                                 -2-
 1              D       an offense involving a mmor victim under section                             18 U.S.C.     §
 2                                                                           2


 3      D       (2)     The defendaijt has not rebutted the presumption established by finding 1
 4      that no condition or\ combination of conditions will reasonably assure the appearance of
                                                                                             .



 5      the defendant as required and the safety of the community.
 6                                            , Alternative Findings
 7      D       (1)     There is a serious risk that the defendant will flee; no condition or
                                        1



 8      combination of conditions will reasonably assure the appearance of the defendant as
 9      required.
10      D       (2)     No condition or combination of conditions
                                                    (    .        will reasonably. assure the safety
11      of others and the community.
12      D       (3)     There is a serious· risk that the defendant will (obstruct or attempt to
        I


13      obstruct justice) (threaten, injure, or intimidate a prospective witness or juror).
14      D       (4)
15
              PART 11--WRITTEN STATEMENT OF REASONS FOR DETENTION
16                 ·         (Check one or both, as applicable.)
17      D       (1)     I find that the credible testimony and information 3 submitted at the hearing
18      establishes by clear and convincing evidence as to danger that: _ _ _ _ _ _ _ __
19/ .
20      ~       (2)     I find that a preponderance of the evidence as to risk of flight that:
21             lb       The defendant is not a citizen of the United States.
22              Cfi. The defendant, at the time of the charged offense, was in the United States
23.             il~gally.
24              MJ      If released herein, the defendant faces, deportation proceedings by the
                                                                         /

25
26              2Insert as applicable 18 U.S.C. §§1201, 1591, 2241, 2242, 2244(a)(l), 2245, 2251, 2251(a),
        2252(a)(l), 2252(a)(2), 2252(a)(3), 2252(a)(4), 2260, 2421, 2422, 2423, or 2425.
27
                 3 The rules concerning admissibility of evidence in criminal trials do not apply to the presentation
28      and consideration of information at the detention hearing. 18 U.S.C. § 3142(£). See 18 U.S.C. § 3142(g)
        for the facto~s to be taken into account.


                                                           -3-
       1         Bureau of Immigration and Customs Enforcement, placing him/her beyond the ,
       2         jurisdiction of this Court.
       3          D       The defendant has no significant contacts in the United States or in the
       4         District of Arizona.
       5          D       The defendant has no resources in the United States from which he/she
 --
,,,
       6         might make a bond reasonably calculated to assure his/her future appearance.
       7                  The defendant has a prior criminal history.
       8                  The defendant lives and works in Mexico.
       9          D       The defendant is an amnesty applicant but has no substantial ties in Arizona
      10         or in the United States and has substantial family ties to Mexico.
                                                             ~



      11          D       There is a record of prior failure to comply with court order.
      12          D       The defendant attempted to evade law enforcement contact by fleeing from
                               --
      13          law enforcement.
      14          D      The defendant is facing a mm1mum mandatory of _ _ _ _ _ __
      15          .         . an d a maximum
                  incarceration      \ .      of    -----------~




      16   ~      The defendant does not dispute the information contained in the Pretrial Services
      17   Report, except: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _~
      18
      19
      20
      21         The Court incorporates by reference the findings of the      ~retrial   Services Agency
      22   which were reviewed by the Court at the time of the hearing in this matter.
      23
      24                  J> ART III -- DIRECTIONS REGARDING DETENTION
                      '
      25         The defendant is committed to the custody of the Attorney General or his/her
      26   designated representative for confinement in a corrections facility separate, to the extent
      27   practicable, from persons awaiting or serving sentences or being held in custody pending
      28   appeal. The defendant shall be afforded a reasonable opportunity for private consultation\


                                                       -4-
     1   ~ith defense counsel. On order of a court of the United States or on, request of an
     2   attorney for the Government,' the person in charge of the corrections facility shall deliver
     3   the defendant to· the United States Marshal for the purpose of an appearance in
     4   connection with a court proceeding.
                                                              '1
     5                   . PART IV -- APPEALS AND THIRD PARTY RELEASE
                               \
     6          IT IS ORDERED that should an appeal of t his detention order be ·filed with the
                                                                   1




     7   District Court, it is counsel's responsibility to deliver a copy of the motion for
     8   review/reconsideration to Pretrial Services at least one day prior to the hearing set before
     9   the District Court. Pursuant to Rule 59(a), FED.R.CRIM.P., effective December 1, 2009,
    10   Defendant shall h.ave fourteen ( 14) days from the date of service of a copy of this order or
    11   after the oral order is' stated on the record within which to file specific written objections
    12   with the district court. Failure to timely file objections in accordance with Rule 59(a)
    13   may waive the right to review. 59(a), FED.R.CRIM.P.
    14        ·.IT IS FURTHER ORDERED that if a release to a third party is to be considered, it
    15   is counsel's responsibility to notify Pretrial Services sufficiently in advance of the hearing
    16   before the District Court to allow Pretrial Services an opportunity to interview and.
    17   inve~tigate   the potential third party custodian.
    18   DATE:   iztz~ to \'6
    19
    20
    21

    22
    23
1
    24
    25
    26
    27
    28


                                                        - 5-
